AFFIRM; and Opinion Filed June 28, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00852-CR
                                       No. 05-18-00853-CR
                          TYRAN DARNELLE WILSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                            Trial Court Cause Nos. 30121, 30122

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       Appellant Tyran Darnelle Wilson appeals his convictions, following the adjudication of his

guilt, for aggravated robbery and aggravated kidnapping. The trial court sentenced appellant to

thirty-five years’ imprisonment in each case. On appeal, appellant’s attorney filed a brief in which

he concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. We advised appellant

of his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments adjudicating guilt.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180852F.U05




                                               –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 TYRAN DARNELLE WILSON, Appellant                     On Appeal from the 354th Judicial District
                                                      Court, Hunt County, Texas
 No. 05-18-00852-CR          V.                       Trial Court Cause No. 30121.
                                                      Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                         Justices Osborne and Reichek participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 28th day of June, 2019.




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 TYRAN DARNELLE WILSON, Appellant                     On Appeal from the 354th Judicial District
                                                      Court, Hunt County, Texas
 No. 05-18-00853-CR          V.                       Trial Court Cause No. 30122.
                                                      Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                         Justices Osborne and Reichek participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 28th day of June, 2019.




                                                –4–